
	

116 S2067 IS: Affordable Health Care for Children with Disabilities Act
U.S. Senate
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2067
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2019
			Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XIX of the Social Security Act to encourage States to disregard parental income and
			 assets when
			 determining Medicaid eligibility for disabled children.
	
	
		1.Short title
 This Act may be cited as the Affordable Health Care for Children with Disabilities Act.
		2.Encouraging States to disregard parental income and assets when determining Medicaid eligibility
			 for disabled
			 children
 (a)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended— (1)in subsection (b), by striking and (aa) and inserting (aa), and (ff); and
 (2)by adding at the end the following new subsection:  (ff)Increased FMAP for medical assistance for certain disabled children (1)In generalNotwithstanding subsection (b), if a State elects to make medical assistance available to all individuals described in paragraph (2), the Federal medical assistance percentage for the State with respect to amounts expended by such State for medical assistance furnished to such individuals on or after January 1, 2020, shall be equal to 90 percent.
 (2)Individuals describedAn individual described in this paragraph is an individual who— (A)is 18 years of age or younger;
 (B)who would be eligible for benefits under the supplemental security income program under title XVI on the basis of being blind (as determined under section 1614(a)(2)) or disabled (as determined under section 1614(a)(3)(C)) but for the fact that the individual's income or resources do not meet the requirements of such program;
 (C)whose income (as determined under section 1612, except as provided in paragraph (3)) does not exceed an income level established by the State consistent with section 1902(m)(2)(A); and
 (D)whose resources (as determined under section 1613, except as provided in paragraph (3)) do not exceed the maximum amount of resources that an individual may have and obtain benefits under that program.
 (3)Income and resource eligibility determination methodologyIn determining whether an individual's income or resources do not exceed the income level established by the State under subparagraph (C) of paragraph (2) or the maximum amount of resources described in subparagraph (D) of such paragraph, the State shall disregard the income and resources of any parent or guardian of the individual and shall treat the individual as a family of one.
 (4)No waiting listsThe increased Federal medical assistance percentage available under paragraph (1) shall not apply to a State if the State limits the acceptance of applications from individuals described in paragraph (2) or imposes any numerical limitation, waiting list, or similar limitation on the eligibility of such individuals for medical assistance..
 (b)Disregard of limits on payments to territoriesSection 1108(g)(4) of the Social Security Act (42 U.S.C. 1308(g)(4)) is amended— (1)by striking With respect to fiscal years beginning with fiscal year 2009, and inserting the following:
					
 (A)In generalWith respect to fiscal years beginning with fiscal year 2009,; and (2)by adding at the end the following:
					
 (B)Other expendituresThe amounts received by a commonwealth or territory for a calendar quarter of a fiscal year that are attributable to the application of section 1905(ff) shall not be taken into account in applying subsection (f) (as increased in accordance with paragraphs (1), (2), (3), and (5) of this subsection) to such commonwealth or territory for such fiscal year..
